      Case 3:19-cv-00119-B Document 1 Filed 01/15/19                   Page 1 of 7 PageID 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 DERRICK RAY,

      Plaintiff,

 v.                                                       Case No. 3:19-cv-00119

 TATE & KIRLIN ASSOCIATES, INC.,

      Defendant.

                                             COMPLAINT

         NOW COMES Plaintiff, DERRICK RAY, through counsel, SULAIMAN LAW GROUP,

LTD., complaining of Defendant, TATE & KIRLIN ASSOCIATES, INC., as follows:

                                     NATURE OF THE ACTION

         1.        This is an action brought by a consumer seeking redress for alleged violation(s) of

the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.; Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227 et seq. and the Texas Debt Collection Act (“TDCPA”),

Tex. Fin. Code Ann. § 392 et seq.

                                    JURISDICTION AND VENUE

         2.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

         3.        This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

         4.        Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                                PARTIES

         5.        DERRICK RAY (“Plaintiff”) is a natural person, over 18-years-of-age, who at all

times relevant resided in this judicial district.

         6.        Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

                                                    1
     Case 3:19-cv-00119-B Document 1 Filed 01/15/19                  Page 2 of 7 PageID 2



       7.      Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

       8.      Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1)

       9.      TATE & KIRLIN ASSOCIATES, INC. (“Defendant”) is a foreign corporation with

its principal place of business in Philadelphia, Pennsylvania.

       10.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

       11.     Defendant is a “person” as defined by 47 U.S.C. § 153(39).

       12.     Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6).

       13.     Defendant is a “third-party debt collector” as defined by Tex. Fin. Code Ann. §

392.001(1).

                                  FACTUAL ALLEGATIONS

       14.     At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the number ending in 3130.

       15.     At all times relevant, Plaintiff’s number ending in 3130 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       16.     At all times relevant, Plaintiff was financially responsible for his cellular telephone

equipment and services.

       17.     In or before October 2018, Plaintiff fell victim to Defendant’s relentless collectio n

call campaign attempting to collect $152.10 allegedly owed Just Energy Texas LP.

       18.     Upon information and belief, this debt allegedly owed Just Energy Texas LP is a

“debt” as defined by 15 U.S.C. § 1692a(5).

       19.     Upon information and belief, this debt allegedly owed Just Energy Texas LP is a

“consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2).



                                                  2
      Case 3:19-cv-00119-B Document 1 Filed 01/15/19                 Page 3 of 7 PageID 3



           20.   Almost immediately, Plaintiff answered and was greeted by clear pause prior to

being connected to Defendant’s representative.

           21.   Plaintiff unfamiliar with Defendant, respectfully requested that Defendant stop

calling.

           22.   Despite Plaintiff’s request that they stop calling, Defendant continued to call

Plaintiff’s cellular telephone on no less than 12 occasions.

                                            DAMAGES

           23.   Defendant’s collection calls have severely disrupted Plaintiff’s everyday life and

overall well-being.

           24.   Defendant’s telephone harassment campaign and illegal collection activities have

caused Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrus io n

upon and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the

increased risk of personal injury resulting from the distraction caused by the phone calls, decreased

work productivity, aggravation that accompanies unsolicited telephone calls, emotional distress,

mental anguish, anxiety, loss of concentration, diminished value and utility of telephone equipment

and telephone subscription services, the loss of battery charge, and the per-kilowatt electric ity

costs required to recharge his cellular telephone as a result of increased usage of his telephone

services.

                                     CLAIMS FOR RELIEF

                                          COUNT I:
                  Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

           25.   All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                                  3
     Case 3:19-cv-00119-B Document 1 Filed 01/15/19                 Page 4 of 7 PageID 4



                               Violation(s) of 15 U.S.C. § 1692d(5)

       26.     Section 1692d provides:

       [a] debt collector may not engage in any conduct the natural consequence of which
       is to harass, oppress, or abuse any person in connection with the collection of a
       debt. Without limiting the general application of the foregoing, the following
       conduct is a violation of this section:

               (5)      Causing a telephone to ring or engaging any person in telephone
                        conversation repeatedly or continuously with intent to annoy, abuse,
                        or harass any person at the called number.

15 U.S.C. § 1692d(5).

       27.     Defendant violated 15 U.S.C. §§ 1692d and (5) by calling Plaintiff on no less than

12 occasions despite Plaintiff’s demand(s) that they stop.

       28.     Defendant’s behavior of repeatedly or continuously calling Plaintiff was abusive,

harassing, and oppressive.

       29.     Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692d and d(5) pursuant to

section k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to

comply with any provision of [the FDCPA] with respect to any person is liable to such person in

an amount equal to the sum of -

       (1)     any actual damage sustained by such person as a result of such failure;

       (2)

               (A)      in the case of any action by an individual, such additional damages
                        as the court may allow, but not exceeding $1,000.00; or

       (3)     in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.

       WHEREFORE, Plaintiff requests the following relief:

       A.      a finding that Defendant violated 15 U.S.C. §§ 1692d and d(5);
                                                 4
     Case 3:19-cv-00119-B Document 1 Filed 01/15/19                  Page 5 of 7 PageID 5



        B.      an award of any actual damages sustained by Plaintiff as a result of Defendant’s

                violation(s);

        C.      an award of such additional damages, as the Court may allow, but not exceeding

                $1,000.00;

        D.      an award of costs of this action, together with reasonable attorney’s fees as

                determined by this Court; and

        E.      an award of such other relief as this Court deems just and proper.

                                      COUNT II:
                 Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)

        30.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

        31.     Defendant placed or caused to be placed no less than 12 non-emergency calls,

including but not limited to the aforementioned collection calls, to Plaintiff’s cellular telephone

utilizing an automatic telephone dialing system (“ATDS”) or an artificial or prerecorded voice

without Plaintiff’s consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

        32.     Upon information and belief, based on the lack of prompt human response ,

Defendant employed an ATDS to place calls to Plaintiff’s cellular telephone.

        33.     Upon information and belief, the ATDS employed by Defendant transfers the call

to a live representative once a human voice is detected, hence the clear pause.

        34.     Upon information and belief, Defendant acted through its agents, employees,

and/or representatives at all times relevant.

        35.     As a result of Defendant violations of 47 U.S.C. §227 (b)(1)(A)(iii). Plaintiff is

entitled to receive $500.00 in damages for each violation.


                                                  5
     Case 3:19-cv-00119-B Document 1 Filed 01/15/19                   Page 6 of 7 PageID 6



        36.     As a result of Defendant’s knowing and willful violations of 47 U.S.C. §227

(b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for each violation.

        WHEREFORE, Plaintiff requests the following relief:

        A.      a finding that Defendant violated 47 U.S.C. § 227 et seq.;

        B.      an award of statutory damages of at least $500.00 for each and every violation;

        C.      an award of treble damages of up to $1,500.00 for each and every violation; and

        D.      an award of such other relief as this Court deems just and proper.

                                        COUNT III:
         Texas Debt Collection Practices Act (Tex. Fin. Code Ann. § 392.001 et. seq.)

        37.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                        Violation(s) of Tex. Fin. Code Ann. § 392.302(4)

        38.     Subsection 392.302(4) of the Texas Finance Code provides:

        [i]n debt collection, a debt collector may not oppress, harass, or abuse a person by:

                (4)     causing a telephone to ring repeatedly or continuously, or making
                        repeated or continuous telephone calls, with the intent to harass a
                        person at the called number.

Tex. Fin. Code Ann. § 392.302(4).

        39.     Defendant violated Tex. Fin. Code Ann. § 392.302(4) by calling Plaintiff on no less

than 12 occasions despite Plaintiff’s demand(s) that they stop.

        40.     Defendant’s behavior of repeatedly calling Plaintiff was abusive, harassing, and

oppressive.

        WHEREFORE, Plaintiff requests the following relief:

        A.      a finding that Defendant violated Tex. Fin. Code Ann. § 392.302(4);


                                                   6
      Case 3:19-cv-00119-B Document 1 Filed 01/15/19                 Page 7 of 7 PageID 7



        B.       an award of injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

        C.       an award of actual damages in an amount to be determined pursuant to Tex. Fin.

                 Code Ann. § 392.403(a)(2);

        D.       an award of reasonable attorney’s fees and costs in an amount to be determined

                 pursuant to Tex. Fin. Code Ann. § 392.403(b); and

        E.       an award of such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

January 15, 2019                                              Respectfully submitted,

                                                              /s/ Joseph S. Davidson

                                                              Joseph S. Davidson
                                                              Mohammed O. Badwan
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              jdavidson@sulaimanlaw.com
                                                              mbadwan@sulaimanlaw.com

                                                              Counsel for Derrick Ray




                                                  7
